Citation Nr: 1641539	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  15-30 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral plantar fasciitis.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for gout.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral plantar fasciitis.

6.  Entitlement to service connection for a left wrist condition.  




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2012 and May 2014 rating decisions of the St. Petersburg, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral plantar fasciitis and entitlement to service connection for a left wrist condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO denied service connection for bilateral hearing loss and service connection for bilateral plantar fasciitis; the Veteran did not perfect an appeal as to that decision, and it is now final.

2.  Evidence associated with the claims file since the September 2008 denial regarding service connection for bilateral hearing loss does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

3.  Evidence associated with the claims file since the September 2008 denial regarding service connection for a bilateral plantar fasciitis relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

4.  In a May 2010 rating decision, the RO denied service connection for gout; the Veteran did not perfect an appeal as to that decision, and it is now final.

5.  Evidence associated with the claims file since the May 2010 denial regarding service connection for gout does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

6.  Tinnitus was not affirmatively shown to have had its onset during service and tinnitus is unrelated to an injury, disease, or event, including noise exposure, in service.


CONCLUSIONS OF LAW

1.  The September 2008 RO decision, which denied the Veteran's claims of service connection for bilateral hearing loss and service connection for bilateral plantar fasciitis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of service connection for bilateral plantar fasciitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The May 2010 RO decision, which denied the Veteran's claim of service connection for gout, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

5.  New and material evidence has not been received to reopen the claim of service connection for gout.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In a preadjudication May 2011 letter, the RO provided notice to the Veteran regarding the need to submit new and material evidence to reopen his previously denied claims.  The letter also advised the Veteran of the bases for the prior denials.  Moreover, the letter provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates, to include notice for his claim for service connection for tinnitus.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in August 2012.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

New and Material Evidence Claims

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regarding the claims for service connection for bilateral hearing loss and service connection for bilateral plantar fasciitis, the Veteran submitted a request to reopen the previously denied claims in May 2008.  The claims were denied by the RO in a September 2008 rating decision.  The evidence of record at the time of the September 2008 decision consisted of service treatment records and VA treatment records.  The RO denied the claim for bilateral hearing loss stating that the evidence of record did not show that he had hearing loss to VA standards upon exiting service.  The RO denied the claim for bilateral plantar fasciitis stating that the Veteran had failed to report to a VA examination.  The RO indicated that there was no material evidence of record to substantiate the claim.  The Veteran was informed of the decision and of his appellate rights in a letter from the RO the following month.  The Veteran did not file a notice of disagreement for any of the claims, nor was any material evidence received during the remainder of the appeal period.  Therefore, the September 2008 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Regarding the claim for service connection for gout, the Veteran submitted a request to reopen the previously denied claim in March 2010.  The claim was denied by the RO in a May 2010 rating decision.  The evidence of record at the time of the May 2010 decision consisted of service treatment records and a VA medical examination report which reflected a diagnosis of gout.  The VA examiner opined that the Veteran's gout was not caused by or related to service.  The RO denied the claim stating that the evidence of record did not show that the Veteran's claimed gout was incurred in or caused by his military service.  The Veteran was informed of the decision and of his appellate rights in a letter from the RO that month.  The Veteran did not file a notice of disagreement, nor was any material evidence received during the remainder of the appeal period.  Therefore, the May 2010 rating decision became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In May 2011, the Veteran submitted the instant request to reopen the claims for service connection for bilateral hearing loss, service connection for bilateral plantar fasciitis, and service connection for gout.  The evidence associated with the claims file since the September 2008 and May 2010 rating actions include the Veteran's lay statements, VA treatment records, an August 2012 VA foot examination, an August 2012 VA audiological examination and a private doctors note.  This evidence is "new" because it was not previously submitted to agency decision makers.

For the service connection claim for bilateral hearing loss, based on review of the entire record, the Board finds that new and material evidence has not been received to reopen the claim.  The evidence added to the record following the September 2008 rating decision does not contain evidence showing that the Veteran has hearing loss of either ear by VA standards.  The August 2012 VA audiological examination results do not establish that the criteria for impaired hearing as a disability under 38 C.F.R. § 3.385 are met.  These provisions make it clear that objective test findings, rather than lay evidence, must be shown to establish a disability for VA purposes.  Therefore, while the evidence is new, it is not material within the meaning of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  A claim to reopen without more does not meet the low bar for reopening a claim.  The record still lacks sufficient evidence demonstrating that the Veteran has hearing loss by VA standards, which is required for service connection for hearing loss.

The Board concludes that new and material evidence sufficient to reopen this claim has not been received.  The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and reopening of the claim for service connection for bilateral hearing loss is not warranted.

For the service connection claim for bilateral plantar fasciitis, based on review of the entire record, the Board finds that new and material evidence has been received to reopen the claim.  A March 2016 private doctor's note reflects an opinion that the Veteran developed plantar fasciitis from participating in military service.  The private doctor's note relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for bilateral plantar fasciitis.  This is particularly so when the credibility of the statement is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Having found that new and material evidence has been added to the record, the Veteran's claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The reopened claim is further addressed in the remand section.

For the service connection claim for gout, based on review of the entire record, the Board finds that new and material evidence has not been received to reopen the claim.  The evidence added to the record, to include VA treatment records, the August 2012 VA foot examination and lay statements are not material as they do not relate to a previously unestablished fact necessary to substantiate the claim.  The medical evidence added to the record does not show that the Veteran's gout was incurred in service.  To the extent that the Veteran mentioned this in statements to the VA, his descriptions of his condition are cumulative and redundant of the contentions he made in conjunction with his previous claim. 

The Veteran has not submitted any new evidence regarding his claimed gout disability.  The Board concludes that new and material evidence sufficient to reopen this claim has not been received.  The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and reopening of the claim for service connection for gout is not warranted.

Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran asserts that tinnitus is the result of noise exposure in service.  He has reported that he was exposed to hazardous machinery noises on a continuous basis as a track mechanic and being in a field artillery.  

Service treatment records do not reflect complaints of tinnitus or note any clinical deficiency in hearing.  The Veteran's DD Form 214 notes a military occupational specialty (MOS) of food service specialist.

A July 2007 VA audiology consult note reflects that the Veteran reported hearing loss due to exposure to artillery fire in infantry training.  He denied constant tinnitus, but reported occasional brief tinnitus in both ears.  

The Veteran was afforded a VA audiological examination in August 2012 in connection with the claim.  The Veteran reported that his tinnitus began with a sudden onset after he was in close proximity to an explosion during basic training.  Periodic, bilateral "buzzing" which occurred, on average, 1-2 times per day for an average duration of 2-3 minutes was noted.  

Following an examination, the VA examiner opined that it was less likely than not that the Veteran's claimed tinnitus was caused by or a result of military noise exposure.  The VA examiner stated that the opinion was based on the history of military noise exposure, the service treatment records evidence which were negative for hearing loss or clinically significant hearing threshold shift during military service, questionable civilian occupational noise exposure, service treatment records which were negative for complaint/diagnosis of tinnitus and the Veteran's reported date of onset.  The VA examiner noted that subjective tinnitus was often associated with noise exposure, but was also typically accompanied by a shift in hearing threshold.  

The VA examiner noted that the Veteran was a cook while in service.  The Veteran reported military noise exposure to weapons fire/explosions during basic training, as well as artillery fire while attached to a field artillery unit.  He denied civilian occupational noise exposure.  The VA examiner noted that the Veteran had previously reported working in landscaping/construction.  He denied recreational noise exposure and a history of ear infection, ear surgery, and familial incidence of hearing impairment or vertigo.  The VA examiner noted the Veteran's VA audio examination dated in July 2007 which indicated normal hearing, bilaterally, and brief periodic tinnitus.   

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for tinnitus.  The Veteran was not treated for tinnitus during service, nor were any hearing problems reported.  Tinnitus was not shown in the year following service.  38 C.F.R. §§ 3.307, 3.309.  The only medical opinion of record addressing the relationship between tinnitus and service is that of the August 2012 VA examiner and such opinion is against the claim.

The medical opinion provided by the August 2012 VA examiner is probative, as it was predicated upon a thorough, accurate review of the record and is supported by a sufficient rationale.  It is consistent with the historical record as a whole, which is devoid of any suggestion of tinnitus prior to 2007.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Further, a review of the entire record reveals that there is no competent and probative medical opinion to the contrary.

The Board does not doubt the credibility of the Veteran's reports of being exposed to noise during service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in 2007, he denied constant tinnitus, but reported only occasional brief tinnitus in both ears.  At no earlier point subsequent to service did he report tinnitus. On balance, his lay contentions do not provide adequate support for a finding of  chronic tinnitus since service.  He has otherwise not been shown to have the medical or audiological training or credentials to ascertain whether a tinnitus disability that first became manifest well after service is etiologically related to any incident of such service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In view of these facts, the Board must afford his lay opinion markedly less weight than the August 2012 VA examiner's opinion.  

As the preponderance of the evidence is against the claim of service connection for tinnitus, the benefit of the doubt doctrine is not applicable in the instant appeal, and the claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss, the appeal is denied.

The previously denied claim of entitlement to service connection for bilateral plantar fasciitis is reopened based on the receipt of new and material evidence.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for gout, the appeal is denied.

Entitlement to service connection for tinnitus is denied.

REMAND

Before addressing the Veteran's remaining service connection claims on the merits, the Board finds that additional development of the evidence is required and, therefore, the case is remanded to the AOJ for the action discussed herein.

With regards to the Veteran's reopened claim of service connection for bilateral plantar fasciitis, the Veteran reports that he ran in boots during basic training.  He notes that his feet swell after 4-5 hours of working.  He noted that he had to walk "funny" to avoid pain.  

Service treatment records show an assessment for plantar fasciitis in January 1993.  

The Veteran was afforded a VA foot examination in August 2012.  The VA examiner stated that x-ray results showed no spurring on the right or left foot to suggest plantar fasciitis.  A diagnosis of congenital bilateral pes planus was provided.  The VA examiner stated that predictably over time and natural aging has resulted in residual symptomatic bilateral plantar callouses and degenerative joint disease.  

A March 2016 private doctor's note indicates that the Veteran developed plantar fasciitis from participating in military service.  

Although the Veteran was previously afforded a VA examination, and in light of the March 2016 private doctor's note, the record remains unclear as to the appropriate diagnosis for the Veteran's claimed foot disorder.  The Board finds that a new examination is necessary in order to properly adjudicate the Veteran's claim for plantar fasciitis.  

In addition, a review of the Veteran's claims folder does not show treatment records from Dr. Rickoff, the March 2016 private doctor, noted above.  While on remand, the RO should make an attempt to obtain private treatment records from any facility treating the Veteran's claimed plantar fasciitis, to include records from Dr. Rickoff, after securing any necessary authorization from him.

With regards to the Veteran's claim of service connection for a left wrist condition, the Veteran asserts that he injured his wrist due to cooking food on a daily basis, to include stirring food in pots as a cook, while in service.  He notes that he did not seek treatment for years and self-medicated his wrist after separation. 

Service treatment records are silent for any complaints and treatment for a left wrist condition.

Private medical treatment records dated in March 2012 show that the Veteran underwent surgery for ulnar shortening.  A diagnosis of ulnar carpal impaction syndrome was provided.  An April 2012 private medical note shows an assessment of triangular fibrocartilage tear of the left wrist.  An August 2012 private medical note shows an impression of ulnar carpal impaction syndrome.  

The Veteran was afforded a VA wrist conditions examination in May 2015.  A diagnosis of triangular fibrocartilaginous complex injury and triangular fibrocartilage complex debridement, left wrist with residual scar, was provided.  The Veteran report injuring his wrist while doing pushups in service.  He reported pain, especially with repetitive movement.  It was noted that his dominant hand was his left.  Treatment included laser surgery and hydrocodone.

Upon examination, mild ulnar pain of the wrist was noted.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He noted that medical records did not indicate any injury or treatment while in service, although the Veteran did state that he was treated for wrist problems while on active duty.  

The Board finds that the May 2015 examination report is not wholly sufficient for deciding this claim.  While the VA examiner conducted an evaluation of the Veteran's left wrist at the time, the examiner did not did not consider the Veteran's competent lay statements regarding onset of his left wrist condition while in service, to include his MOS.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury but relied on absence of evidence in service medical records to provide negative opinion).  As such, the Board finds that an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify for all private (non-VA) health care providers treating him for his claimed plantar fasciitis. He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records (specifically from Dr. Rickoff) pertaining to the disabilities.

All efforts to obtain the identified records must be fully documented in the claims file. 

2.  Schedule the Veteran for a VA foot examination to address the Veteran's claim for service connection for plantar fasciitis.  The claims file must be reviewed in conjunction with the examination.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis for any right or left foot identified.  Then, the examiner should provide an opinion as to whether any current right or left foot disability is at least as likely as not (50 percent probability or greater) related to service. 

In rendering the above requested opinions, the examiner should address the March 2016 note from Dr. Rickoff indicating that the Veteran's plantar fasciitis was related to his military service.

The examination report must include a complete rationale for all opinions expressed.

3.  Arrange for the Veteran's file to be returned to the examiner who conducted the May 2015 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (The need for an additional physical examination should be determined by the examiner.) 

Based on the review of the record, to include the Veteran's lay statements regarding the onset of his left wrist condition, the examiner is asked to specifically address the following:

Is it at least as likely as not (50 percent or greater probability) that any currently identified left wrist condition is related to the Veteran's active service?

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


